Citation Nr: 9927652	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  97-22 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from November 1995 to July 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.


FINDINGS OF FACT

1.  The veteran's pre-existing bilateral pes planus increased 
in severity during his active duty service.

2.  The claims of entitlement to service connection for a 
bilateral knee and a back disorder are not supported by 
cognizable evidence demonstrating that the claim is plausible 
or capable of substantiation.


CONCLUSIONS OF LAW

1.  Pre-existing bilateral pes planus was aggravated during 
the veteran's term of active duty.  38 U.S.C.A. §§ 1110, 
1111, 1112, 1153, 5107(a) (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.306, 4.57 (1998).

2.  The claims of entitlement to service connection for a 
bilateral knee and a back disorder are not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral pes planus

In order to establish service connection, there must be a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

A veteran who served during peacetime service after December 
31, 1946, is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service will rebut this presumption.  38 U.S.C.A. § 1111, 
1112.  A preexisting injury or disease will be considered to 
have been aggravated by active service where there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that intermittent or 
temporary flare-ups during service of a preexisting injury or 
disease do not constitute aggravation.  Rather, the 
underlying condition must have worsened.  Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

Based on a review of the entire record, the Board finds that 
the veteran's pre-existing bilateral pes planus disorder was 
aggravated by service.  The veteran's service medical records 
reveal that mild, asymptomatic bilateral pes planus was 
detected during his June 1995 examination for entrance.  
Hence, his feet cannot be presumed to have been sound at 
enlistment, and service connection may only be granted if the 
disorder was aggravated while on active duty.  In this 
regard, the record shows that the veteran complained of foot 
pain in late November 1995, about a week after entering 
service.  New boots with arch supports were ordered.  

In April 1996, the veteran was treated again for bilateral 
foot pain.  He was diagnosed with plantar fasciitis.  An 
April 1996 x-ray study showed bilateral pes planus, minimal 
on the right and pronounced on the left.  Several days later, 
a service examiner recommended a medical discharge due to the 
veteran's bilateral flat feet.  The examiner noted that the 
veteran had mild bilateral pes planus on the enlistment 
examination, and that the veteran had been treated multiple 
times for foot pain.  The examiner observed that the veteran 
had moderate pes planus bilaterally, with no erythema or 
other deformity.  The assessment was symptomatic pes planus.  
There is no service separation examination of record.

In August 1996, a VA examiner diagnosed the veteran with 
flexible flat feet.  Later, in March 1997, a VA examiner 
diagnosed moderate flat feet.  

The veteran testified in September 1997 before a hearing 
officer at the RO.  In summary, he indicated that his feet 
did not hurt prior to service, however, since service his 
feet continued to be painful and they interfered with his 
employment.  

The evidence shows that the veteran entered service with 
mild, asymptomatic bilateral pes planus, and was medically 
discharged nine months later with moderate, symptomatic 
bilateral pes planus.  An April 1996 service x-ray study 
showed that it was pronounced with the left foot.  After 
service, the veteran has continued to be diagnosed with 
moderate bilateral pes planus.  Therefore, the medical 
evidence shows that the veteran's bilateral pes planus 
disorder was aggravated during service and the underlying 
condition had worsened.  Hence, the benefit sought on appeal 
is allowed. 

Bilateral knee and back disorders

The veteran is also seeking service connection for a 
bilateral knee and a back disorder on a direct basis, and as 
secondary to his bilateral pes planus.  The legal question to 
be answered initially is whether the veteran has presented 
evidence of well-grounded claims; that is, claims that are 
plausible.  If he has not presented well-grounded claims, his 
appeal must fail and there is no duty to assist him with any 
further development.  38 U.S.C.A. § 5107(a).  As will be 
explained below, the Board finds that these claims are not 
well grounded.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Secondary service 
connection is awarded when a disability " is proximately due 
to or the result of a service-connected disease or injury".  
38 C.F.R. § 3.310(a) (1998).  "Additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a)."  Libertine v. Brown, 
9 Vet. App. 521, 522 (1996).  A claim for secondary service 
connection, must, as must all claims, be well grounded under 
38 U.S.C. § 5107(a).  See Buckley v. West, 12 Vet. App. 76, 
84 (1998).  

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

Both direct and secondary service connection claims must be 
supported by medical nexus evidence to be well grounded.  See 
Velez v. West, 11 Vet. App. 148, 158 (1998).  On a direct 
basis, the veteran's service medical records are negative for 
complaints or treatment for back or knee disability. 

Following his medical discharge, the veteran has regularly 
complained of bilateral knee and back pain.  There is, 
however, no post-service medical evidence, to include an 
August 1996 and a March 1997 VA examination report, linking a 
bilateral knee or back disability directly to an incident of 
in service, or as secondarily to pes planus.  Moreover, March 
1997 VA x-ray studies of the knees and back were negative, 
and the examiner opined that the veteran's knee problems were 
not related to service.  The examiner did not offer an 
opinion vis-à-vis the etiology of any back disorder.  
 
In sum, the veteran has provided no competent evidence 
linking these conditions directly to his military service or 
as secondary to his bilateral pes planus.  As noted above, 
evidence of a current disability that is medically linked to 
service is essential in establishing a well-grounded claim.  
Hence, without competent evidence of a bilateral knee or back 
disorder that is medically linked to service, or as secondary 
to his bilateral pes planus, these claims are not well 
grounded.  Epps.

With respect to the veteran's statements that he developed 
these conditions as a result of service, the Board notes that 
"the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge..."  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Causative factors of a disease 
amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. 
App. 286, 288 (1992).  

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the service 
medical records do not show that the veteran had a bilateral 
knee or back disorder, and as the appellant has not submitted 
a medical opinion or other competent evidence to show that 
these disorders are related to his active duty service, or 
secondary to his bilateral pes planus, the Board finds that 
he has not met the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claims are well grounded.  38 U.S.C.A. § 
5107.  Hence, the benefits sought on appeal are denied.  

Although the Board has disposed of these claims on a ground 
different from that of the RO, that is, whether the veteran's 
claims are well grounded rather than whether he is entitled 
to prevail on the merits, the veteran has not been prejudiced 
by the Board's decision.  In assuming that the claims were 
well grounded, the RO accorded the veteran greater 
consideration than his claims warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disabilities.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).


ORDER

Service connection for bilateral pes planus, based on 
aggravation, is granted.

Service connection for a bilateral knee and a back disorder 
is denied.

		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

